                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  LEE ARNOLD and HEIDI ARNOLD,
                                                     CV 19-61-BU-KLD
                       Plaintiffs,
  v.
                                                      ORDER
  ALLIANZ GLOBAL RISKS US
  INSURANCE COMPANY, KESTREL
  LEASING, LLC, and CAL ARNOLD,

                       Defendants.

       The parties have consented to the jurisdiction of a U.S. Magistrate Judge.

(Docs. 28, 29.) Accordingly, the Court’s Findings and Recommendation regarding

Plaintiffs’ Motion to Remand (Doc. 27) is hereby converted to an Order. This case

is therefore remanded to state district court.

       DATED this 12th day of March, 2020.


                                                 ______________________________
                                                 Kathleen L. DeSoto
                                                 United States Magistrate Judge




                                           1
